TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00339-CR




                                 Benjamin Lewis Kost, Appellant

                                                   v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
                             NO. C-1-CR-09-401069
            HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Benjamin Lewis Kost seeks to appeal from a judgment of conviction for unlawful

dumping. The trial court has certified that this is a plea bargain case and Kost has no right of appeal.

The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 29, 2011

Do Not Publish